


Exhibit 10.18.1

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is entered into as of
this _25th_ day of October, 2013, by and between BMR-21 ERIE STREET LLC, a
Delaware limited liability company (“Landlord,” as successor-in-interest to 21
Erie Realty Trust (“Original Landlord”)), and METABOLIX, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.                                    WHEREAS, Original Landlord and Tenant
entered into that certain Lease dated as of December 29, 2003 (the “Original
Lease”), as amended by that certain First Amendment to Lease dated as of
March 1, 2006 (the “First Amendment” and together with the Original Lease, and
as the same may have been heretofore further amended, amended and restated,
supplemented or modified from time to time, the “Lease”), whereby Tenant leases
certain premises from Landlord consisting of approximately twenty-eight thousand
nineteen (28,019) rentable square feet of space and comprised of twenty-six
thousand four hundred twenty-two (26,422) rentable square feet of space on the
second floor (being all of the second floor) and one thousand five hundred
ninety-seven (1,597) rentable square feet of space located on the first floor
(collectively, the “Premises”) in the building at 21 Erie Street in Cambridge,
Massachusetts (the “Building”);

 

B.                                    WHEREAS, Landlord and Tenant desire to
extend the Term of the Lease; and

 

C.                                    WHEREAS, Landlord and Tenant desire to
modify and amend the Lease only in the respects and on the conditions
hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                                      Definitions.  For purposes of this
Second Amendment, capitalized terms shall have the meanings ascribed to them in
the Lease unless otherwise defined herein.  The Lease, as amended by this Second
Amendment, is referred to herein as the “Amended Lease.”

 

2.                                      Extension Term.  The Term of the Lease
is hereby extended by seventy-two (72) months and nine (9) days, and therefore,
subject to Sections 11 and 12 hereof, the Term of the Lease shall expire on
May 31, 2020 (the “Extension Term Expiration Date”).  The period commencing on
May 22, 2014 (the “Extension Term Commencement Date”) and ending on the
Extension Term Expiration Date shall be referred to herein as the “Extension
Term.”   For the sake of clarity, the first sentence of definition of “Term:
Lease Year:” under Article 1 of the Lease is hereby deleted in its entirety and
replaced with the following: “The first Lease Year begins at 12:01 a.m. on the
Term Commencement Date and ends at 11:59 p.m. twelve months after said Term
Commencement Date.”

 

3.                                      Base Rent.  During the Extension Term,
the amount of Base Rent for the Premises shall be as set forth in the following
table:

 

--------------------------------------------------------------------------------


 

Dates

 

Square Feet
of Rentable
Area

 

Base Rent per
Square Foot of
Rentable Area

 

Annual Base
Rent

 

May 22, 2014 – May 21, 2015

 

28,019

 

$41.00 annually

 

$

1,148,779.00

 

May 22, 2015 – May 21, 2016

 

28,019

 

$42.00 annually

 

$

1,176,798.00

 

May 22, 2016 – May 21, 2017

 

28,019

 

$43.00 annually

 

$

1,204,817.00

 

May 22, 2017 – May 21, 2018

 

28,019

 

$44.00 annually

 

$

1,232,836.00

 

May 22, 2018 – May 21, 2019

 

28,019

 

$45.00 annually

 

$

1,260,855.00

 

May 22, 2019 – May 31, 2020

 

28,019

 

$46.00 annually

 

$

1,320,653.00

*

 

--------------------------------------------------------------------------------

* Denotes an extra $31,778 payment due to an extra nine (9) days of Base Rent.

 

4.                                      Additional Rent.  During the Extension
Term, Tenant shall pay to Landlord Additional Rent with respect to the Premises
in accordance with Section 4.02 of the Lease, including Tenant’s Pro Rata Share
of: (i) Taxes under Article 5 of the Lease, (ii) all utility costs under
Article 6 of the Lease (unless separately metered or contracted for by Tenant),
(iii) insurance premiums paid by Landlord under Article 7 of the Lease and
(iv) all Operating Expenses under Article 8 of the Lease.

 

5.                                      Condition of Premises.  Tenant
acknowledges that (a) it is in possession of and is fully familiar with the
condition of the Premises and, notwithstanding anything contained in the Lease
to the contrary, agrees to take the same in its condition “as is” as of the
first day of the Extension Term, and (b) Landlord shall have no obligation to
alter, repair or otherwise prepare the Premises for Tenant’s continued occupancy
for the Extension Term or to pay for any improvements to the Premises, except
with respect to the TI Allowance (as defined below) or as may be expressly
provided in the Lease.

 

6.                                      Tenant Improvements.

 

(a)                                 Tenant shall be permitted to perform
appropriate improvements to the Premises (the “Tenant Improvements”), consistent
with the Permitted Uses and in accordance with the terms of this Section 6 and
Exhibit 1 attached hereto. Tenant shall cause the Tenant Improvements to be
constructed in the Premises pursuant to the Work Letter attached hereto as
Exhibit 1 (the “Work Letter”) at a cost to Landlord not to exceed Four Hundred
Twenty Thousand Two Hundred Eighty-Five and 00/100 Dollars ($420,285.00) (based
upon Fifteen and 00/100 Dollars ($15.00) per square foot of rentable area (the
“TI Allowance”).  The TI Allowance may be applied to the costs of
(i) construction, (ii) project review by Landlord (which fee shall equal three
percent (3%) of the cost of the Tenant Improvements, including the TI
Allowance), (iii) space planning, architect, engineering and other related
services performed by third parties unaffiliated with Tenant, (iv) building
permits and other taxes, fees, charges and

 

--------------------------------------------------------------------------------


 

levies by governmental authorities for permits or for inspections of the Tenant
Improvements, and (v) costs and expenses for labor, material, equipment and
fixtures, and (vi) subject to the Soft Cost Limit described below, soft costs
for data/telecom cabling, signage, furniture, fixtures and equipment
(collectively, “Soft Costs”).  In no event shall the TI Allowance be used for
(A) the cost of work that is not authorized by the Approved Plans (as defined in
the Work Letter) or otherwise approved in writing by Landlord, (B) payments to
Tenant or any affiliates of Tenant, (C) the purchase of any furniture, personal
property or other non-building system equipment (except as otherwise provided
above), (D) costs resulting from any default by Tenant of its obligations under
the Amended Lease or (E) costs that are recoverable by Tenant from a third party
(e.g., insurers, warrantors, or tortfeasors).  Notwithstanding anything set
forth herein to the contrary, no more than ten percent (10%) of the TI Allowance
(the “Soft Cost Limit”) shall be applied to the Soft Costs identified above.

 

(b)                                 Tenant shall have until December 1, 2014
(the “TI Deadline”), to expend the unused portion of the TI Allowance, after
which date Landlord’s obligation to fund such costs shall expire.

 

(c)                                  In no event shall any unused TI Allowance
entitle Tenant to a credit against Rent payable under the Amended Lease.  Tenant
shall deliver to Landlord (i) a certificate of occupancy for the Premises
suitable for the Permitted Uses and (ii) a Certificate of Substantial Completion
in the form of the American Institute of Architects document G704, executed by
the project architect and the general contractor.  The term “Substantially
Complete” or “Substantial Completion” means that the Tenant Improvements are
substantially complete in accordance with the Approved Plans (as defined in the
Work Letter), except for minor punch list items.

 

(d)                                 Prior to the earlier of (i) the Extension
Term Commencement Date and (ii) the date Tenant commences performance of the
Tenant Improvements in the Premises, Tenant shall furnish to Landlord evidence
satisfactory to Landlord that insurance coverages required of Tenant under the
provisions of Article 7 of the Lease are in effect.

 

(e)                                  Landlord and Tenant shall mutually agree
upon the selection of the architect, engineer, general contractor and major
subcontractors, and Landlord and Tenant shall each participate in the review of
the competitive bid process.  Landlord may refuse to use any architects,
consultants, contractors, subcontractors or material suppliers that Landlord
reasonably believes could cause labor disharmony.

 

7.                                      Extension Term.  Section 3.03(a) of the
Lease and the definitions of “Extension Term” and “Base Rent: Extension Term:”
under Article 1 of the Lease are hereby deleted in their entirety.

 

8.                                      Relocation Right.

 

(a)                                 Landlord shall have the right (the
“Relocation Right”) effective at any time after the third (3rd) anniversary of
the Extension Term Commencement Date (i.e., after May 22, 2017), upon providing
Tenant not less than nine (9) months’ prior written notice (a “Relocation

 

--------------------------------------------------------------------------------


 

Notice”), to provide Tenant with space of substantially the same size and
quality of improvements as the Premises elsewhere (a) in the Building, (b) at a
property owned by an affiliate of Landlord at 200 Sidney Street, Cambridge,
Massachusetts or (c) at a property owned by an affiliate of Landlord at 40 Erie
Street, Cambridge, Massachusetts (the “Relocation Space”), and to remove Tenant
from the Premises and place Tenant in the Relocation Space.  Landlord shall pay
any reasonable and customary costs and expenses related thereto.  For purposes
hereof, “space of substantially the same size and quality of improvements as the
Premises” shall include, without limitation, a greenhouse of substantially the
same size and quality as the greenhouse currently contained in the Premises. 
Landlord shall endeavor to provide the Relocation Space in one contiguous
location (except that the greenhouse may be either in the same building as, or
within close proximity to, the remaining balance of the Relocation Space (such
remaining balance (the “Main Relocation Space”)); provided, however, that, in
the event that the Main Relocation Space is not in one contiguous location,
(i) the Main Relocation Space shall consist of no more than two
(2) non-contiguous spaces, and (ii) one of the non-contiguous spaces included
within the Main Relocation Space must comprise at least ninety-four percent
(94%) of the rentable square feet of the Main Relocation Space. The Relocation
Right may not be exercised by Landlord more than once during the Extension Term.

 

(b)                                 Should Tenant refuse to permit Landlord to
move Tenant to such Relocation Space at the end of such nine (9) month period,
Tenant shall have, in addition to all other rights and remedies allowed under
the Amended Lease, at law or in equity, the right to cancel and terminate the
Amended Lease instead of relocating, upon providing written notice to Landlord
within thirty (30) days after receipt of Landlord’s Relocation Notice.  In such
event, the Amended Lease shall terminate effective as of the relocation date
initially proposed by Landlord in the Relocation Notice.  For the sake of
clarity, if Tenant terminates the Lease pursuant to this Section 8(b), Tenant
shall remain obligated to remove any additions, alterations, or other Tenant
Work (including without limitation the greenhouse) in the current Premises
pursuant to Section 10.06 of the Lease.

 

(c)                                  Should Tenant refuse to permit Landlord to
move Tenant to such Relocation Space and remain in the Premises after the
expiration of such nine (9) month period, Landlord shall have, in addition to
all other rights and remedies allowed under the Amended Lease, at law or in
equity, the right to cancel and terminate the Amended Lease upon providing
written notice to Tenant within thirty (30) days after the end of such nine
(9) month period after receipt of Landlord’s Relocation Notice.  Upon providing
such notice to Tenant, the Amended Lease shall immediately terminate.

 

(d)                                 If Landlord moves Tenant to such Relocation
Space, then the Amended Lease and each and all of its terms, covenants and
conditions shall remain in full force and effect and be deemed applicable to
such new Relocation Space and such new Relocation Space shall thereafter be
deemed to be the “Premises,” and Landlord or Landlord’s affiliate, as
applicable, and Tenant shall enter into an express written amendment to the
Amended Lease or a new lease, as applicable, memorializing such change.  If the
new Relocation Space contains less rentable square footage than the original
Premises, then Base Rent and Tenant’s Pro Rata Share shall be decreased to
reflect such change.  For the sake of clarity, if Landlord moves Tenant to such

 

--------------------------------------------------------------------------------


 

Relocation Space, Tenant shall have no obligation to remove from the Premises
from which Tenant is being relocated, any additions, alterations, or other
Tenant Work (including without limitation the greenhouse) pursuant to
Section 10.06 of the Lease; provided, however, that such obligations under
Section 10.06 of the Lease shall apply to the Relocation Space at the expiration
of the Extension Term.

 

9.                                      Conditional Option to Extend Term.  If
Landlord exercises the relocation right granted in Section 8 above and Tenant is
relocated, Tenant shall have the option (“Option”) to extend the Term by three
(3) years as to the entire Premises (and no less than the entire Premises) upon
the following terms and conditions.  Any extension of the Term pursuant to the
Option shall be on all the same terms and conditions as the Amended Lease,
except as follows:

 

(a)                                 Base Rent shall be adjusted on the first
(1st) day of the extension term and each annual anniversary date thereof by One
and 00/100 Dollar ($1.00) per rentable square foot annually.

 

(b)                                 The Option is not assignable separate and
apart from the Amended Lease.

 

(c)                                  The Option is conditional upon Tenant
giving Landlord written notice of its election to exercise the Option at least
twelve (12) months prior to the end of the expiration of the then-current Term. 
Time shall be of the essence as to Tenant’s exercise of the Option.  Tenant
assumes full responsibility for maintaining a record of the deadlines to
exercise the Option.  Tenant acknowledges that it would be inequitable to
require Landlord to accept any exercise of the Option after the date provided
for in this Section.

 

(d)                                 Notwithstanding anything contained in this
Article to the contrary, Tenant shall not have the right to exercise the Option:

 

(i)                                     During the time commencing from the date
Landlord delivers to Tenant a written notice that Tenant is in default under any
provisions of the Amended Lease and continuing until Tenant has cured the
specified default to Landlord’s reasonable satisfaction; or

 

(ii)                                  At any time after any Event of Default as
described in Article 14 of the Lease (provided, however, that, for purposes of
this Section 9(d)(ii), Landlord shall not be required to provide Tenant with any
additional notice of such Event of Default beyond the notice Landlord is
required to give Tenant under Article 14 of the Lease) and continuing until
Tenant cures any such Event of Default, if such Event of Default is susceptible
to being cured; or

 

(iii)                               In the event that Tenant has defaulted in
the performance of its obligations under the Amended Lease two (2) or more times
and a service or late charge has become payable under Section 4.03 of the Lease
for each of such defaults during the twelve (12)-month period immediately prior
to the date that Tenant intends to exercise the Option, whether or not Tenant
has cured such defaults.

 

--------------------------------------------------------------------------------


 

(e)                                  The period of time within which Tenant may
exercise the Option shall not be extended or enlarged by reason of Tenant’s
inability to exercise such Option because of the provisions of Section 9(d).

 

(f)                                   All of Tenant’s rights under the
provisions of the Option shall terminate and be of no further force or effect
even after Tenant’s due and timely exercise of the Option if, after such
exercise, but prior to the commencement date of the new term, (i) Tenant fails
to pay to Landlord a monetary obligation of Tenant for a period of twenty (20)
days after written notice from Landlord to Tenant, (ii) Tenant fails to commence
to cure a default (other than a monetary default) within thirty (30) days after
the date Landlord gives notice to Tenant of such default or (iii) Tenant has
defaulted under the Amended Lease two (2) or more times and a service or late
charge under Section 4.03 of the Lease has become payable for any such default,
whether or not Tenant has cured such defaults.

 

10.                               Early Termination Right.  The parties hereby
confirm and agree that Section 3.04 of the Lease and Exhibit O to the Lease are
no longer of any force or effect.

 

11.                               Tenant’s Termination Option.  Tenant shall
have a one-time option (“Tenant’s Termination Option”) to terminate the Amended
Lease with respect to the entire Premises effective as of the third (3rd)
anniversary of the Extension Term Commencement Date (i.e., May 22, 2017)(except
for those provisions that expressly survive the expiration or earlier
termination of the Amended Lease); provided, that Tenant (a) provides Landlord
with no less than twelve (12) months prior written notice (“Tenant’s Termination
Notice”) and (b) pays Landlord at the time Tenant delivers to Landlord such
Tenant Termination Notice a termination fee equal to the unamortized (on a
straight-line basis) portion of costs paid by Landlord in connection with this
Second Amendment, including the TI Allowance and any brokerage commissions.  If
Tenant timely exercises Tenant’s Termination Option, then Tenant shall surrender
the Premises to Landlord on the termination date in the condition required by
the Amended Lease for surrendering Premises upon the expiration or earlier
termination thereof.  Time is of the essence with respect to the exercise of
Tenant’s Termination Option.

 

12.                               Landlord’s Termination Option. Landlord shall
have a one-time option (“Landlord’s Termination Option”) to terminate the
Amended Lease with respect to the entire Premises effective as of the third
(3rd) anniversary of the Extension Term Commencement Date (i.e., May 22, 2017)
(except for those provisions that expressly survive the expiration or earlier
termination of the Amended Lease); provided, that Landlord provides Tenant with
no less than nine (9) months prior written notice.  If Landlord timely exercises
Landlord’s Termination Option, then Tenant shall surrender the Premises to
Landlord on the termination date in the condition required by the Amended Lease
for surrendering Premises upon the expiration or earlier termination thereof. 
Time is of the essence with respect to the exercise of Landlord’s Termination
Option.

 

13.                               Right of First Offer.  Article 18 of the Lease
is hereby deleted in its entirety and is of no further force or effect.

 

--------------------------------------------------------------------------------


 

14.                               Rules and Regulations.  Exhibit E to the Lease
is hereby deleted in its entirety and is replaced with New Exhibit E attached
hereto.

 

15.                               Future Spaces.  Pursuant to Section 2 of the
First Amendment, Tenant exercised its right to lease from Landlord, on a
month-to-month basis, additional Future Spaces for parking.  The parties hereby
confirm and agree that, subject to the provisions of the Amended Lease, Tenant
currently leases six (6) Future Spaces from Landlord.  The rental rate for the
those spaces granted to Tenant in Section 2.01(d) of the Lease, the Additional
Spaces and the Future Spaces is currently Two Hundred Forty-Five and 00/100
Dollars ($245.00) per month per parking space (which rental rate may be
increased by Landlord from time to time upon prior notice from Landlord).

 

16.                               PTDM.  The Amended Lease is subject to the
Parking and Transportation Demand Management Plan for the Property that was
approved on May 11, 1999 and that is attached hereto as Exhibit 2 (the “PTDM”).
Tenant acknowledges that Tenant, at its sole cost and expense, shall comply with
only those requirements in the PTDM that, in Landlord’s reasonable discretion,
are applicable to Tenant (but not those requirements that are only applicable to
Landlord or only applicable to any other specific tenant(s) of the Property),
including the requirements set forth in the “IV. Alternative Mode Promotions and
Incentives”, “V. Alternative Work Programs” and “VI. Marketing Programs”
sections thereof. Tenant, at its sole cost and expense, shall also comply with
the reporting requirements set forth in the PTDM, insofar as the same apply to
Tenant or are relevant to Tenant’s role in or contribution to the PTDM
fulfillment requirements for the Building (but not otherwise) at Landlord’s
written request. Any costs incurred by Landlord in connection with the PTDM
shall be an Operating Expense.

 

17.                               Broker. Tenant represents and warrants that it
has not dealt with any broker or agent in the negotiation for or the obtaining
of this Second Amendment, other than Jones Lang LaSalle (“Broker”), and agrees
to indemnify, defend and hold Landlord harmless from any and all cost or
liability for compensation claimed by any such broker or agent, other than
Broker, employed or engaged by it or claiming to have been employed or engaged
by it.  Broker is entitled to a leasing commission in connection with the making
of this Second Amendment, and Landlord shall pay such commission to Broker
pursuant to a separate agreement between Landlord and Broker.

 

18.                               No Default.  Tenant represents, warrants and
covenants that, to the best of Tenant’s knowledge, Landlord and Tenant are not
in default of any of their respective obligations under the Lease and no event
has occurred that, with the passage of time or the giving of notice (or both)
would constitute a default by either Landlord or Tenant thereunder.

 

19.                               Notices.

 

(a)                                 Tenant confirms that, notwithstanding
anything in the Lease to the contrary, notices delivered to Tenant pursuant to
the Amended Lease should be sent to, and the “Original Address of Tenant” under
Article 1 of the Lease is hereby deleted and replaced with the following:

 

--------------------------------------------------------------------------------


 

Metabolix, Inc.

21 Erie Street

Cambridge, Massachusetts 02139

Attn: President

 

(b)                                 Landlord confirms that, notwithstanding
anything in the Lease to the contrary, notices delivered to Landlord pursuant to
the Amended Lease should be sent to, and the “Original Address of Landlord”
under Article 1 of the Lease is hereby deleted and replaced with the following:

 

BMR-21 Erie Street LLC

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Vice President, Real Estate Legal

 

20.                               Effect of Second Amendment.  Except as
modified by this Second Amendment, the Lease and all the covenants, agreements,
terms, provisions and conditions thereof shall remain in full force and effect
and are hereby ratified and affirmed.  The covenants, agreements, terms,
provisions and conditions contained in this Second Amendment shall bind and
inure to the benefit of the parties hereto and their respective successors and,
except as otherwise provided in the Lease, their respective assigns.  In the
event of any conflict between the terms contained in this Second Amendment and
the Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.  From and after the date hereof, the
term “Lease” as used in the Lease shall mean the Lease, as modified by this
Second Amendment.

 

21.                               Miscellaneous.  This Second Amendment becomes
effective only upon execution and delivery hereof by Landlord and Tenant. The
captions of the paragraphs and subparagraphs in this Second Amendment are
inserted and included solely for convenience and shall not be considered or
given any effect in construing the provisions hereof.  All exhibits hereto are
incorporated herein by reference.  Submission of this instrument for examination
or signature by Tenant does not constitute a reservation of or option for a
lease, and shall not be effective as a lease, lease amendment or otherwise until
execution by and delivery to both Landlord and Tenant.

 

22.                               Counterparts.  This Second Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written as a sealed Massachusetts instrument, and
acknowledge that they possess the requisite authority to enter into this
transaction and to execute this Second Amendment.

 

LANDLORD:

 

BMR-21 ERIE STREET LLC,

a Delaware limited liability company

 

 

 

 

By:

/s/ Kevin M. Simonsen

 

Name:

Kevin M. Simonsen

 

Title:

VP, Real Estate Legal

 

 

 

 

 

TENANT:

 

 

METABOLIX, INC.,

a Delaware corporation

 

 

 

 

By:

/s/ Joseph D. Hill

 

Name:

Joseph Hill

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1

 

WORK LETTER

 

This Work Letter (this “Work Letter”) is made and entered into as of the
         day of October, 2013, by and between BMR-21 ERIE STREET LLC, a Delaware
limited liability company (“Landlord”), and METABOLIX, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of that certain
Second Amendment to Lease dated as of the          day of October, 2013 (the
“Second Amendment”), which Second Amendment amends that certain Lease dated as
of December 29, 2003, as amended by that certain First Amendment to Lease dated
as of March 1, 2006 (collectively, and as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Lease”), by
and between Landlord and Tenant for the Premises located at 21 Erie Street in
Cambridge, Massachusetts.  All capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Amended Lease.

 

1.                                      General Requirements.

 

1.1.                            Authorized Representatives.

 

(a)                                 Landlord designates, as Landlord’s
authorized representative (“Landlord’s Authorized Representative”),
(i) Salvatore Zinno as the person authorized to initial plans, drawings,
approvals and to sign change orders pursuant to this Work Letter and (ii) an
officer of Landlord as the person authorized to sign any amendments to this Work
Letter or the Amended Lease.  Tenant shall not be obligated to respond to or act
upon any such item until such item has been initialed or signed (as applicable)
by the appropriate Landlord’s Authorized Representative.  Landlord may change
either Landlord’s Authorized Representative upon one (1) business day’s prior
written notice to Tenant.

 

(b)                                 Tenant designates Rick Fisher (“Tenant’s
Authorized Representative”) as the person authorized to initial and sign all
plans, drawings, change orders and approvals pursuant to this Work Letter. 
Landlord shall not be obligated to respond to or act upon any such item until
such item has been initialed or signed (as applicable) by Tenant’s Authorized
Representative.  Tenant may change Tenant’s Authorized Representative upon one
(1) business day’s prior written notice to Landlord.

 

1.2.                            Schedule.  The schedule for design and
development of the Tenant Improvements, including the time periods for
preparation and review of construction documents, approvals and performance,
shall be in accordance with a schedule to be prepared by Tenant (the
“Schedule”).  Tenant shall prepare the Schedule so that it is a reasonable
schedule for the completion of the Tenant Improvements.  As soon as the Schedule
is completed, Tenant shall deliver the same to Landlord for Landlord’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed.  Such
Schedule shall be approved or disapproved by Landlord within ten (10) business
days after delivery to Landlord.  Landlord’s failure to respond within such ten
(10) business day period shall be deemed approval by Landlord.  If Landlord
disapproves the

 

Exhibit 1-1

--------------------------------------------------------------------------------


 

Schedule, then Landlord shall notify Tenant in writing of its objections to such
Schedule, and the parties shall confer and negotiate in good faith to reach
agreement on the Schedule.  The Schedule shall be subject to adjustment as
mutually agreed upon in writing by the parties, or as provided in this Work
Letter.

 

1.3.                            Tenant’s Architects, Contractors and
Consultants.  The architect, engineering consultants, design team, general
contractor and subcontractors responsible for the construction of the Tenant
Improvements shall be selected by Tenant and approved by Landlord, which
approval Landlord shall not unreasonably withhold, condition or delay.  Landlord
may refuse to use any architects, consultants, contractors, subcontractors or
material suppliers that Landlord reasonably believes could cause labor
disharmony.  All Tenant contracts related to the Tenant Improvements shall
provide that Tenant may assign such contracts and any warranties with respect to
the Tenant Improvements to Landlord at any time.

 

2.                                      Tenant Improvements.  All Tenant
Improvements shall be performed by Tenant’s contractor, at Tenant’s sole cost
and expense (subject to Landlord’s obligations with respect to the TI Allowance)
and in accordance with the Approved Plans (as defined below), the Amended Lease
and this Work Letter.  To the extent that the total projected cost of the Tenant
Improvements (as projected by Landlord) exceeds the TI Allowance (such excess,
the “Excess TI Costs”), Tenant shall advance to Landlord any Excess TI Costs
within ten (10) days after receipt of an invoice therefor, but in any case
before Tenant commences the Tenant Improvements.  If the actual Excess TI Costs
are less than the Excess TI Costs paid by Tenant to Landlord, Landlord shall
return such excess to Tenant as provided in Section 6.1 below.  If the cost of
the Tenant Improvements (as projected by Landlord) increases over Landlord’s
initial projection, then Landlord may notify Tenant and Tenant shall deposit any
additional Excess TI Costs with Landlord in the same way that Tenant deposited
the initial Excess TI Costs.  If Tenant fails to pay, or is late in paying, any
sum due to Landlord under this Work Letter, then Landlord shall have all of the
rights and remedies set forth in the Amended Lease for nonpayment of Rent
(including the right to interest and the right to assess a late charge), and for
purposes of any litigation instituted with regard to such amounts the same shall
be considered Rent.  All material and equipment furnished by Tenant or its
contractors as the Tenant Improvements shall be of a quality equal to the
building standard; the Tenant Improvements shall be performed in a first-class,
workmanlike manner; and the quality of the Tenant Improvements shall be of a
nature and character not less than the building standard.  Tenant shall take,
and shall require its contractors to take, commercially reasonable steps to
protect the Premises during the performance of any Tenant Improvements,
including covering or temporarily removing any window coverings so as to guard
against dust, debris or damage.  All Tenant Improvements shall be performed in
accordance with Section 10.05 of the Lease; provided that, notwithstanding
anything in the Amended Lease or this Work Letter to the contrary, in the event
of a conflict between this Work Letter and Section 10.05 of the Lease, the terms
of this Work Letter shall govern.

 

2.1.                            Work Plans.  Tenant shall prepare and submit to
Landlord for approval schematics covering the Tenant Improvements prepared in
conformity with the applicable provisions of this Work Letter (the “Draft
Schematic Plans”).  The Draft Schematic Plans shall contain sufficient
information and detail to accurately describe the proposed design to Landlord

 

Exhibit 1-2

--------------------------------------------------------------------------------


 

and such other information as Landlord may reasonably request.  Landlord shall
notify Tenant in writing within ten (10) business days after receipt of the
Draft Schematic Plans whether Landlord approves or objects to the Draft
Schematic Plans and of the manner, if any, in which the Draft Schematic Plans
are unacceptable.  Landlord’s failure to respond within such ten (10) business
day period shall be deemed approval by Landlord.  If Landlord reasonably objects
to the Draft Schematic Plans, then Tenant shall revise the Draft Schematic Plans
and cause Landlord’s objections to be remedied in the revised Draft Schematic
Plans.  Tenant shall then resubmit the revised Draft Schematic Plans to Landlord
for approval, such approval not to be unreasonably withheld, conditioned or
delayed.  Landlord’s approval of or objection to revised Draft Schematic Plans
and Tenant’s correction of the same shall be in accordance with this
Section until Landlord has approved the Draft Schematic Plans in writing or been
deemed to have approved them.  The iteration of the Draft Schematic Plans that
is approved or deemed approved by Landlord without objection shall be referred
to herein as the “Approved Schematic Plans.”

 

2.2.                            Construction Plans.  Tenant shall prepare final
plans and specifications for the Tenant Improvements that (a) are consistent
with and are logical evolutions of the Approved Schematic Plans and
(b) incorporate any other Tenant-requested (and Landlord-approved) Changes (as
defined below).  As soon as such final plans and specifications (“Construction
Plans”) are completed, Tenant shall deliver the same to Landlord for Landlord’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  Such Construction Plans shall be approved or disapproved by Landlord
within ten (10) business days after delivery to Landlord.  Landlord’s failure to
respond within such ten (10) business day period shall be deemed approval by
Landlord.  If the Construction Plans are disapproved by Landlord, then Landlord
shall notify Tenant in writing of its objections to such Construction Plans, and
the parties shall confer and negotiate in good faith to reach agreement on the
Construction Plans.  Promptly after the Construction Plans are approved by
Landlord and Tenant, two (2) copies of such Construction Plans shall be
initialed and dated by Landlord and Tenant, and Tenant shall promptly submit
such Construction Plans to all appropriate governmental authorities for
approval.  The Construction Plans so approved or deemed approved, and all change
orders specifically permitted by this Work Letter, are referred to herein as the
“Approved Plans.”

 

2.3.                            Changes to the Tenant Improvements.  Any changes
to the Approved Plans (each, a “Change”) shall be requested and instituted in
accordance with the provisions of this Article 2 and shall be subject to the
written approval of the non-requesting party in accordance with this Work
Letter.

 

(a)                                 Change Request.  Either Landlord or Tenant
may request Changes after Landlord approves the Approved Plans by notifying the
other party thereof in writing in substantially the same form as the AIA
standard change order form (a “Change Request”), which Change Request shall
detail the nature and extent of any requested Changes, including (a) the Change,
(b) the party required to perform the Change and (c) any modification of the
Approved Plans and the Schedule, as applicable, necessitated by the Change.  If
the nature of a Change requires revisions to the Approved Plans, then the
requesting party shall be solely responsible for the cost and expense of such
revisions and any increases in the cost of the Tenant Improvements

 

Exhibit 1-3

--------------------------------------------------------------------------------


 

as a result of such Change.  Change Requests shall be signed by the requesting
party’s Authorized Representative.

 

(b)                                 Approval of Changes.  All Change Requests
shall be subject to the other party’s prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed.  The non-requesting
party shall have five (5) business days after receipt of a Change Request to
notify the requesting party in writing of the non-requesting party’s decision
either to approve or object to the Change Request.  The non-requesting party’s
failure to respond within such five (5) business day period shall be deemed
approval by the non-requesting party.

 

2.4.                            Preparation of Estimates.  Tenant shall, before
proceeding with any Change, using its best efforts, prepare as soon as is
reasonably practicable (but in no event more than five (5) business days after
delivering a Change Request to Landlord or receipt of a Change Request) an
estimate of the increased costs or savings that would result from such Change,
as well as an estimate on such Change’s effects on the Schedule.  Landlord shall
have five (5) business days after receipt of such information from Tenant to
(a) in the case of a Tenant-initiated Change Request, approve or reject such
Change Request in writing, or (b) in the case of a Landlord-initiated Change
Request, notify Tenant in writing of Landlord’s decision either to proceed with
or abandon the Landlord-initiated Change Request.

 

2.5.                            Quality Control Program; Coordination.  Tenant
shall provide Landlord with information regarding the following (together, the
“QCP”):  (a) Tenant’s general contractor’s quality control program and
(b) evidence of subsequent monitoring and action plans.  The QCP shall be
subject to Landlord’s reasonable review and approval and shall specifically
address the Tenant Improvements.  Tenant shall ensure that the QCP is regularly
implemented on a scheduled basis and shall provide Landlord with reasonable
prior notice and access to attend all inspections and meetings between Tenant
and its general contractor.  At the conclusion of the Tenant Improvements,
Tenant shall deliver the quality control log to Landlord, which shall include
all records of quality control meetings and testing and of inspections held in
the field, including inspections relating to concrete, steel roofing, piping
pressure testing and system commissioning.

 

3.                                      Completion of Tenant Improvements. 
Tenant, at its sole cost and expense (except for the TI Allowance), shall
perform and complete the Tenant Improvements in all respects (a) in substantial
conformance with the Approved Plans, (b) otherwise in compliance with provisions
of the Amended Lease and this Work Letter and (c) in accordance with Legal
Requirements (as defined in the Lease), the requirements of Tenant’s insurance
carriers, the requirements of Landlord’s insurance carriers (to the extent
Landlord provides its insurance carriers’ requirements to Tenant) and the board
of fire underwriters having jurisdiction over the Premises.  The Tenant
Improvements shall be deemed completed at such time as Tenant shall furnish to
Landlord (u) evidence satisfactory to Landlord that (i) all Tenant Improvements
have been completed and paid for in full (which shall be evidenced by the
architect’s certificate of completion and the general contractor’s and each
subcontractor’s and material supplier’s final unconditional waivers and releases
of liens, each in a form acceptable to Landlord and complying with Legal
Requirements and a Certificate of Substantial Completion in the form of

 

Exhibit 1-4

--------------------------------------------------------------------------------


 

the American Institute of Architects document G704, executed by the project
architect and the general contractor, together with a statutory notice of
substantial completion from the general contractor), (ii) all Tenant
Improvements have been accepted by Landlord, (iii) any and all liens related to
the Tenant Improvements have either been discharged of record (by payment, bond,
order of a court of competent jurisdiction or otherwise) or waived by the party
filing such lien and (iv) no security interests relating to the Tenant
Improvements are outstanding, (v) all certifications and approvals with respect
to the Tenant Improvements that may be required from any governmental authority
and any board of fire underwriters or similar body for the use and occupancy of
the Premises (including a certificate of occupancy for the Premises for the
Permitted Use), (w) certificates of insurance required by the Amended Lease to
be purchased and maintained by Tenant, (x) an affidavit from Tenant’s architect
certifying that all work performed in, on or about the Premises is in accordance
with the Approved Plans, (y) complete “as built” drawing print sets, project
specifications and shop drawings and electronic CADD files on disc (showing the
Tenant Improvements as an overlay on the Building “as built” plans (provided
that Landlord provides the Building “as-built” plans provided to Tenant) of all
contract documents for work performed by their architect and engineers in
relation to the Tenant Improvements and (z) such other “close out” materials as
Landlord reasonably requests consistent with Landlord’s own requirements for its
contractors, such as copies of manufacturers’ warranties, operation and
maintenance manuals and the like.

 

4.                                      Insurance.

 

4.1.                            Property Insurance.  At all times during the
period beginning with commencement of construction of the Tenant Improvements
and ending with final completion of the Tenant Improvements, Tenant shall
maintain, or cause to be maintained (in addition to the insurance required of
Tenant pursuant to the Amended Lease), property insurance insuring Landlord and
its officers, directors, employees, agents, general partners, members,
subsidiaries, affiliates and lenders (“Landlord Parties”), as their interests
may appear.  Such policy shall, on a completed values basis for the full
insurable value at all times, insure against loss or damage by fire, vandalism
and malicious mischief and other such risks as are customarily covered by the
so-called “broad form extended coverage endorsement” upon all Tenant
Improvements and the general contractor’s and any subcontractors’ machinery,
tools and equipment, all while each forms a part of, or is contained in, the
Tenant Improvements or any temporary structures on the Premises, or is adjacent
thereto; provided that, for the avoidance of doubt, insurance coverage with
respect to the general contractor’s and any subcontractors’ machinery, tools and
equipment shall be carried on a primary basis by such general contractor or the
applicable subcontractor(s).  Tenant agrees to pay any deductible, and Landlord
is not responsible for any deductible, for a claim under such insurance.  Such
property insurance shall contain an express waiver of any right of subrogation
by the insurer against Landlord and the Landlord Parties, and shall name
Landlord and its affiliates as loss payees as their interests may appear.

 

4.2.                            Workers’ Compensation Insurance.  At all times
during the period of construction of the Tenant Improvements, Tenant shall, or
shall cause its contractors or subcontractors to, maintain statutory workers’
compensation insurance as required by Legal Requirements.

 

Exhibit 1-5

--------------------------------------------------------------------------------


 

5.                                      Liability.  Tenant assumes sole
responsibility and liability for any and all injuries or the death of any
persons, including Tenant’s contractors and subcontractors and their respective
employees, agents and invitees, and for any and all damages to property caused
by, resulting from or arising out of any act or omission on the part of Tenant,
Tenant’s contractors or subcontractors, or their respective employees, agents
and invitees in the prosecution of the Tenant Improvements.  Tenant agrees to
indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold the Landlord Indemnitees harmless from and
against all demands, claims, liabilities, losses, costs, expenses, actions,
causes of action, damages, suits or judgments, and all reasonable expenses
(including reasonable attorneys’ fees, charges and disbursements, regardless of
whether the applicable demand, claim, action, cause of action or suit is
voluntarily withdrawn or dismissed) incurred in investigating or resisting the
same (collectively, “Claims”) due to, because of or arising out of any and all
such injuries, death or damage, whether real or alleged, and Tenant and Tenant’s
contractors and subcontractors shall assume and defend at their sole cost and
expense all such Claims; provided, however, that nothing contained in this Work
Letter shall be deemed to indemnify or otherwise hold Landlord harmless from or
against liability caused by Landlord’s negligence or willful misconduct.  Any
deficiency in design or construction of the Tenant Improvements shall be solely
the responsibility of Tenant, notwithstanding the fact that Landlord may have
approved of the same in writing.

 

6.                                      TI Allowance.

 

6.1.                            Application of TI Allowance.  Landlord shall
contribute the TI Allowance and any Excess TI Costs advanced by Tenant to
Landlord toward the costs and expenses incurred in connection with the
performance of the Tenant Improvements, in accordance with Section 6 of the
Second Amendment.  If the entire TI Allowance is not applied toward or reserved
for the costs of the Tenant Improvements, then Tenant shall not be entitled to a
credit of such unused portion of the TI Allowance.  If the entire Excess TI
Costs advanced by Tenant to Landlord are not applied toward the costs of the
Tenant Improvements, then Landlord shall promptly return such excess to Tenant
following completion of the Tenant Improvements.  Tenant may apply the TI
Allowance for the payment of construction and other costs in accordance with the
terms and provisions of the Second Amendment.

 

6.2.                            Approval of Budget for the Tenant Improvements. 
Notwithstanding anything to the contrary set forth elsewhere in this Work Letter
or the Amended Lease, Landlord shall not have any obligation to expend any
portion of the TI Allowance until Landlord and Tenant shall have approved in
writing the budget for the Tenant Improvements (the “Approved Budget”).  Prior
to Landlord’s approval of the Approved Budget, Tenant shall pay all of the costs
and expenses incurred in connection with the Tenant Improvements as they become
due.  Landlord shall not be obligated to reimburse Tenant for costs or expenses
relating to the Tenant Improvements that exceed the amount of the TI Allowance. 
Landlord shall not unreasonably withhold, condition or delay its approval of any
budget for Tenant Improvements that is proposed by Tenant.

 

Exhibit 1-6

--------------------------------------------------------------------------------


 

6.3.                            Fund Requests.  Upon submission by Tenant to
Landlord of (a) a statement (a “Fund Request”) setting forth the total amount of
the TI Allowance requested, (b) a summary of the Tenant Improvements performed
using AIA standard form Application for Payment (G 702) executed by the general
contractor and by the architect, (c) invoices from the general contractor, the
architect, and any subcontractors, material suppliers and other parties
requesting payment with respect to the amount of the TI Allowance then being
requested, (d) except with respect to the final Fund Request, conditional lien
releases from the general contractor and each subcontractor and material
supplier with respect to the Tenant Improvements performed that correspond to
the Fund Request each in a form acceptable to Landlord and complying with Legal
Requirements, then Landlord shall, within thirty (30) days following receipt by
Landlord of a Fund Request and the accompanying materials required by this
Section, pay to (as elected by Landlord) the applicable contractors,
subcontractors and material suppliers or Tenant (for reimbursement for payments
made by Tenant to such contractors, subcontractors or material suppliers in
accordance with the Second Amendment and this Work Letter), the amount of Tenant
Improvement costs set forth in such Fund Request or Landlord’s pari passu share
thereof if Excess TI Costs exist based on the Approved Budget; provided,
however, that Landlord shall not be obligated to make any payments under this
Section until the budget for the Tenant Improvements is approved in accordance
with Section 6.2 of this Work Letter, and any Fund Request under this
Section shall be subject to the payment limits set forth in Section 6.2 above
and Section 6 of the Second Amendment.

 

7.                                      Miscellaneous.

 

7.1.                            Number; Headings.  Where applicable in this Work
Letter, the singular includes the plural and the masculine or neuter includes
the masculine, feminine and neuter.  The section headings of this Work Letter
are not a part of this Work Letter and shall have no effect upon the
construction or interpretation of any part hereof.

 

7.2.                            Attorneys’ Fees.  If either party commences a
demand, claim, action, cause of action or suit against the other party arising
out of or in connection with this Work Letter, then the substantially prevailing
party shall be reimbursed by the other party for all reasonable costs and
expenses, including reasonable attorneys’ fees and expenses, incurred by the
substantially prevailing party in such action or proceeding and in any appeal in
connection therewith (regardless of whether the applicable demand, claim,
action, cause of action or suit is voluntarily withdrawn or dismissed).

 

7.3.                            Time of Essence.  Time is of the essence with
respect to the performance of every provision of this Work Letter in which time
of performance is a factor.

 

7.4.                            Covenant and Condition.  Each provision of this
Work Letter performable by Tenant shall be deemed both a covenant and a
condition.

 

7.5.                            Withholding of Consent.  Whenever consent or
approval of either party is required, that party shall not unreasonably
withhold, condition or delay such consent or approval, except as may be
expressly set forth to the contrary.

 

Exhibit 1-7

--------------------------------------------------------------------------------


 

7.6.                            Invalidity.  Any provision of this Work Letter
that shall prove to be invalid, void or illegal shall in no way affect, impair
or invalidate any other provision hereof, and all other provisions of this Work
Letter shall remain in full force and effect and shall be interpreted as if the
invalid, void or illegal provision did not exist.

 

7.7.                            Interpretation.  The language in all parts of
this Work Letter shall be in all cases construed as a whole according to its
fair meaning and not strictly for or against either Landlord or Tenant.

 

7.8.                            Successors.  Each of the covenants, conditions
and agreements herein contained shall inure to the benefit of and shall apply to
and be binding upon the parties hereto and their respective heirs; legatees;
devisees; executors; administrators; and permitted successors, assigns,
sublessees.  Nothing in this Section shall in any way alter the provisions of
the Amended Lease restricting assignment or subletting.

 

7.9.                            Governing Law.  This Work Letter shall be
governed by, construed and enforced in accordance with the laws of the state in
which the Premises are located, without regard to such state’s conflict of law
principles.

 

7.10.                     Power and Authority.  Tenant guarantees, warrants and
represents that the individual or individuals signing this Work Letter have the
power, authority and legal capacity to sign this Work Letter on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.

 

7.11.                     Counterparts.  This Work Letter may be executed in one
or more counterparts, each of which, when taken together, shall constitute one
and the same document.

 

7.12.                     Amendments; Waiver.  No provision of this Work Letter
may be modified, amended or supplemented except by an agreement in writing
signed by Landlord and Tenant.  The waiver by Landlord of any breach by Tenant
of any term, covenant or condition herein contained shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant or
condition herein contained.

 

7.13.                     Waiver of Jury Trial.  To the extent permitted by
Legal Requirements, the parties waive trial by jury in any action, proceeding or
counterclaim brought by the other party hereto related to matters arising out of
or in any way connected with this Work Letter; the relationship between Landlord
and Tenant; Tenant’s use or occupancy of the Premises; or any claim of injury or
damage related to this Work Letter or the Premises.

 

7.14.                     General.  This Work Letter shall not apply to
improvements performed in any additional premises added to the Premises at any
time or from time to time, whether by any options under the Amended Lease or
otherwise; or to any portion of the Premises or any additions to the Premises in
the event of a renewal or extension of the original Term, whether by any options
under the Amended Lease or otherwise, unless the Amended Lease or any

 

Exhibit 1-8

--------------------------------------------------------------------------------


 

amendment or supplement to the Amended Lease expressly provides that such
additional premises are to be delivered to Tenant in the same condition as the
initial Premises.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit 1-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter as a
sealed Massachusetts instrument to be effective on the date first above written.

 

LANDLORD:

BMR-21 ERIE STREET LLC,

a Delaware limited liability company

 

 

By:

/s/ Kevin M. Simonsen

 

Name:

Kevin M. Simonsen

 

Title:

VP, Real Estate Legal

 

 

 

 

 

TENANT:

METABOLIX, INC.,

a Delaware corporation

 

 

 

 

By:

/s/ Joseph D. Hill

 

Name:

Joseph Hill

 

Title:

Chief Financial Officer

 

 

Exhibit 1-10

--------------------------------------------------------------------------------
